DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 24th 2022, has been entered. Claims 11, 13, 16, 23, 25, 27, 29, & 36 have been amended. Claims 1-10, 17-19, 21, 28, 31, 34, & 37-39 are canceled. Claims 40 & 41 are new. Claims 11-16, 20, 22-27, 29-30, 32-33, 35-36, & 40-41 remain pending. The amendments overcome the prior objections and 112(b) rejections.
Response to Arguments
Applicant’s arguments, see pages 13-16, filed May 24th, 2022, with respect to the rejection(s) of claims 11-16, 20, 22-27, 29-30, 32-33, 35-36 under 102(a)(1) and 103 have been fully considered and are persuasive.  Regarding independent claims 11 & 25 applicant argues that, as amended to recite “wherein the distal section comprises a liquid flowpath that includes an exposed portion of the inner conductor”, the independent claims 11 & 25 overcome the prior 102(a)(1) rejection in view of Ladtkow. The examiner agrees as Ladtkow discloses a liquid flow path but does not disclose wherein the liquid flow path includes an exposed portion of the inner conductor.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bonn and Ladtkow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 22, 26, 27, 29, & 35  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “wherein the transmission line comprises a coaxial cable comprising an inner conductor electrically insulated from an outer conductor” in lines 1-3. Independent claim 11 introduces the limitation for the transmission line comprising a coaxial cable comprising an inner conductor and an outer conductor, in lines 11-12. It is unclear whether the coaxial cable, of claim 12, is the same coaxial cable of claim 11, or if the transmission line of claim 11 comprises an additional coaxial cable, which renders the claim indefinite. For examination purposes the examiner will consider claim 12 as –wherein the inner conductor is electrically insulated from the outer conductor--. Claims 13-15 are rejected by virtue of their dependency from claim 12. 
Claim 22 recites the limitation “wherein the catheter comprises a liquid flow path”, in line 1. Independent claim 11, introduces the limitation for “a liquid flow path”, in line 23. It is unclear whether the liquid flow path, of claim 22, is the same liquid flow path of claim 11, or if the liquid flow path of claim 22 is an additional liquid flow path, which renders the claim indefinite. For examination purposes, the liquid flow path of claim 22 will be considered as the liquid flow path of claim 11. 
Claim 26 recites the limitation wherein the transmission line is a coaxial cable comprising an inner conductor electrically insulated from an outer conductor” in lines 1-3. Independent claim 25 introduces the limitation for the transmission line comprising a coaxial cable comprising an inner conductor and an outer conductor, in lines 8-9. It is unclear whether the coaxial cable, of claim 12, is the same coaxial cable of claim 11, or if the transmission line of claim 11 comprises an additional coaxial cable comprising an inner conductor electrically insulated from an outer conductor, which renders the claim indefinite. For examination purposes the examiner will consider claim 26 as –wherein the inner conductor is electrically insulated from the outer conductor--. Claims 27 & 29 are rejected by virtue of their dependency from claim 26. 
Claim 35 recites the limitation “comprising a liquid flow path”, in line 1. Independent claim 25, introduces the limitation for “a liquid flow path”, in line 19. It is unclear whether the liquid flow path, of claim 35, is the same liquid flow path of claim 25, or if the liquid flow path of claim 35 is an additional liquid flow path, which renders the claim indefinite. For examination purposes, the liquid flow path of claim 35 will be considered as the liquid flow path of claim 25. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40 & 41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 40 & 41 depend from canceled claim, claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, claims 40 & 41 will be considered as dependent from non-cancelled claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 22, 25, 26, 29, 35, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn et al. (US 20090222002 A1) in view of Ladtkow et al. (US 20140046316 A1), hereinafter Bonn in view of Ladtkow.
Regarding claim 11, Bonn discloses a microwave ablation system for ablating a target tissue in a patient ([0037]; Figure 1—element 10) comprising: a microwave power source for generating microwave energy ([0037]; Figure 1—element 40); and a microwave ablation catheter ([0037]; Figure 1—element 100) comprising: an elongate tubular body ([0038], [0047], & [0050]; Figure 1—element 62, 62a, & 62b; Figure 7A, 7C, & 7E—element 124) comprising a flexible proximal section ([0038]; Figure 1—element 62a) and a distal section ([0038], [0047], & [0050]; Figure 1—element 62b; Figure 7A, 7C, & 7E—element 124); an elongate antenna disposed within the distal section ([0037], [0039], & [0041]; Figure 1 & 7A—element 100 & 120), and comprising a distal tip ([0047] & [0053]; Figure 7A, 7C, & 7E—element 126); a transmission line in electrical communication with the power source and extending through the body to the antenna and for transmitting the microwave energy between the power source and the antenna ([0037] & [0038]; Figure 1—element 60); and wherein the transmission line comprises a coaxial cable comprising an inner conductor ([0038], [0039], & [0047]; Figures 1, 2A, 2B, & 7A—element 64 & 122; the radiating portion 120 includes a radiating section 122 of the inner conductor 64) and an outer conductor ([0038] & [0039]; Figure 1, 2A, & 2B—element 66); a liquid inflow passageway ([0042]; Figure 1—element 182) and a liquid outflow passageway ([0042]; Figure 1—element 184) for transporting a liquid through the tubular body to and from the distal section of the catheter ([0043], [0045], & [0064]; Figure 7A & 7C—element 128; inlet and outlet conduits 182 & 184 circulate fluid “F” through cavity 128), and wherein heat is absorbed by the liquid as the liquid is circulated therethrough ([0010] & [0064]; inlet and outlet conduits circulate fluid “F” through cavity 128 thereby cooling radiating section 122 of inner conductor); and wherein the distal section of the catheter comprises a liquid barrier ([0041], [0047], [0051], & [0064]; Figure 7C & 7E—element 124b & 140; the distal end of sheath 124b is closed or sealed such that a cavity 128 is defined by sheath 124 and sealing barrier 140) proximally spaced from the distal tip of the antenna ([0041] & [0051]; Figure 7C & 7E—element 126; liquid barrier (distal end of sheath 124b) is proximal to distal tip 126) prohibiting the liquid from passing therethrough and such that the liquid absorbs a first amount of the microwave energy emitted from the antenna when the microwave energy is transmitted to the antenna from the power source and the liquid is circulated through the catheter ([0051] & [0064]; cooling system 180 includes fluid inlet and outlet conduits 182 & 184 which are in fluid communication with cavity 128 defined by sheath 124, the inlet and outlet conduits 182 & 184 circulate fluid “F” through cavity 128 thereby cooling radiating section 122 of inner conductor 64); and wherein the distal section comprises a liquid flowpath ([0051] & [0064]; Figure 7C & 7E—element 128; Liquid flowpath 128 is defined by distal end of sheath 124b & liquid barrier 140) that includes an exposed portion of the inner conductor ([0064]; Figure 7A, 7C, & 7E—elements 128 & 122).
Bonn does not disclose wherein the liquid inflow passageway and liquid outflow passageway are thermally conductive.
Ladtkow teaches a cooled microwave ablation catheter ([0091]; Figure 1—element 12) comprising a liquid inflow and outflow passageway ([0092]; Figure 2—element 19a & 19c), wherein the liquid inflow passageway and liquid outflow passageway are thermally conductive ([0014] & [0017]; the working channel of the catheter may include a fluid intake lumen and a fluid return lumen, the extended working channel may be formed from a thermal conductor to transfer heat created by distal radiating section).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled microwave ablation catheter’s liquid inflow and outflow passageways, as disclosed by Bonn, to include the teachings of Ladtkow, as described above, as both references and the claimed invention are directed toward cooled microwave ablation catheters. As disclosed by Ladtkow, the working channel may be formed from a thermal conductor to transfer heat created by the distal radiating section and to cool a proximal end of the working channel ([0014]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquid inflow and outflow passageways, as disclosed by Bonn, to include the teachings of Ladtkow, as described above, as such a modification would assist in cooling a proximal end portion of the device.
	Regarding claim 12, Bonn discloses all of the limitations of claim 11, as described above. 
	Bonn further discloses wherein the transmission line comprises a coaxial cable comprising an inner conductor electrically insulated from an outer conductor ([0038]; Figure 2A & 2B—element 68; coaxial cable 60 comprises an inner conductor 64, outer conductor 66, and a dielectric 68 electrically separating/isolating inner conductor 64 from outer conductor 66).
	Regarding claim 22, Bonn in view of Ladtkow disclose all of the limitations of claim 11, as described above. 
	Bonn further discloses wherein the catheter comprises a liquid flow path ([0051] & [0064]; Figure 7C—element 128) that includes a portion of the antenna such that liquid is circulated across at least a portion of the antenna ([0064]; Figure 7A & 7C—element 128; fluid conduits 182 & 184 circulate fluid through cavity 128 thereby cooling radiating section 122 of inner conductor 64).
Regarding claim 25, Bonn discloses a microwave ablation catheter for ablating a target tissue in a patient  ([0037]; Figure 1—element 10) comprising: a flexible elongate tubular body ([0038], [0047], & [0050]; Figure 1—element 62, 62a, & 62b; Figure 7A, 7C, & 7E—element 124) comprising a proximal section ([0038]; Figure 1—element 62a) and a distal section ([0038], [0047], & [0050]; Figure 1—element 62b; Figure 7A, 7C, & 7E—element 124); an elongate antenna disposed within the distal section ([0037], [0039], & [0041]; Figure 1 & 7A—element 100 & 120), and comprising a distal tip ([0047] & [0053]; Figure 7A, 7C, & 7E—element 126); a transmission line extending through the body to the antenna ([0037] & [0038]; Figure 1—element 60), and for transmitting microwave energy from a microwave power source to the antenna ([0037]; Figure 1—element 40); and wherein the transmission line comprises a coaxial cable comprising an inner conductor ([0038], [0039], & [0047]; Figures 1, 2A, 2B, & 7A—element 64 & 122; the radiating portion 120 includes a radiating section 122 of the inner conductor 64) and an outer conductor ([0038] & [0039]; Figure 1, 2A, & 2B—element 66); a liquid inflow passageway ([0042]; Figure 1—element 182) and a liquid outflow passageway ([0042]; Figure 1—element 184) for transporting a liquid through the body to and from the distal section of the catheter ([0043], [0045], & [0064]; Figure 7A & 7C—element 128; inlet and outlet conduits 182 & 184 circulate fluid “F” through cavity 128), and wherein heat is absorbed by the liquid as the liquid is circulated therethrough ([0010] & [0064]; inlet and outlet conduits circulate fluid “F” through cavity 128 thereby cooling radiating section 122 of inner conductor); and wherein the distal section of the catheter comprises a liquid barrier ([0041], [0047], [0051], & [0064]; Figure 7C & 7E—element 124b & 140; the distal end of sheath 124b is closed or sealed such that a cavity 128 is defined by sheath 124 and sealing barrier 140) proximally spaced from the distal tip of the antenna ([0041] & [0051]; Figure 7C & 7E—element 126; liquid barrier (distal end of sheath 124b) is proximal to distal tip 126) prohibiting the liquid from passing therethrough and such that the liquid absorbs a first amount of the microwave energy emitted from the antenna in the proximal direction when the microwave energy is transmitted to the antenna from the power source and the liquid is circulated through the catheter ([0051] & [0064]; cooling system 180 includes fluid inlet and outlet conduits 182 & 184 which are in fluid communication with cavity 128 defined by sheath 124, the inlet and outlet conduits 182 & 184 circulate fluid “F” through cavity 128 thereby cooling radiating section 122 of inner conductor 64); and wherein the distal section comprises a liquid flowpath ([0051] & [0064]; Figure 7C & 7E—element 128; Liquid flowpath 128 is defined by distal end of sheath 124b & liquid barrier 140) that includes an exposed portion of the inner conductor ([0064]; Figure 7C & 7E—elements 128 & 122).
Bonn does not disclose wherein the liquid inflow passageway and liquid outflow passageway are thermally conductive.
Ladtkow teaches a cooled microwave ablation catheter ([0091]; Figure 1—element 12) comprising a liquid inflow and outflow passageway ([0092]; Figure 2—element 19a & 19c), wherein the liquid inflow passageway and liquid outflow passageway are thermally conductive ([0014] & [0017]; the working channel of the catheter may include a fluid intake lumen and a fluid return lumen, the extended working channel may be formed from a thermal conductor to transfer heat created by distal radiating section).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled microwave ablation catheter’s liquid inflow and outflow passageways, as disclosed by Bonn, to include the teachings of Ladtkow, as described above, as both references and the claimed invention are directed toward cooled microwave ablation catheters. As disclosed by Ladtkow, the working channel may be formed from a thermal conductor to transfer heat created by the distal radiating section and to cool a proximal end of the working channel ([0014]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquid inflow and outflow passageways, as disclosed by Bonn, to include the teachings of Ladtkow, as described above, as such a modification would assist in cooling a proximal end portion of the device.
	Regarding claim 26, Bonn in view of Ladtkow disclose all of the limitations of claim 25, as described above. 
	Bonn further discloses wherein the transmission line is a coaxial cable, comprising an inner conductor electrically insulated from an outer conductor ([0038]; Figure 2A & 2B—element 68; coaxial cable 60 comprises an inner conductor 64, outer conductor 66, and a dielectric 68 electrically separating/isolating inner conductor 64 from outer conductor 66).
Regarding claim 29, Bonn in view of Ladtkow disclose all of the limitations of claim 26, as described above. 
	Bonn further discloses wherein the antenna is an exposed portion of the inner conductor ([0047]; Figure 6, 7A, 7C, & 7E—element 122 & 64; radiating portion 120 includes radiating section 122 of inner conductor 64) extending beyond the outer conductor ([0046]; Figure 6—element 66b; distal portion of outer conductor 66b shown to end at sealing barrier 140, so that fluid does not contact both the inner and outer conductor thereby reducing the likelihood of an electrical short). 
	Regarding claim 35, Bonn in view of Ladtkow disclose all of the limitations of claim 25, as described above. 
Bonn further discloses a liquid flowpath ([0051] & [0064]; Figure 7C—element 128) that includes at least a portion of the antenna such that liquid is circulated across the at least a portion of the antenna ([0064]; Figure 7A & 7C—element 128; fluid conduits 182 & 184 circulate fluid through cavity 128 thereby cooling radiating section 122 of inner conductor 64).
Regarding claim 40, in view of the 112(d) rejection above, Bonn in view of Ladtkow disclose all of the limitations of claim 11, as described above. 
Bonn further discloses wherein the antenna is balun-less ([0041] & [0042]).
Claims 13, 14, 15, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Ladtkow and Ormsby et al. (US 20090082762 A1), hereinafter Ormsby.
Regarding claim 13, Bonn in view of Ladtkow disclose all of the limitations of claim 12, as described above. 
Bonn does not disclose wherein the inner conductor comprises a braided center conductor and the outer conductor comprises a braided outer conductor.
Ormsby teaches an ablation system ([0029]); Figures 1 & 2) with a coaxial cable ([0036]; Figure 2—element 20), wherein the inner conductor comprises a braided center conductor ([0037]; Figure 2—element 50) and the outer conductor comprises a braided outer conductor ([0037]; Figure 2—element 52).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the inner and outer conductor of the ablation catheter, as disclosed by Bonn, to include the teachings of Ormsby, as described above, as both reference and the claimed invention are directed toward ablation catheters. As disclosed by Ormsby, braiding may be provided to attain desirable levels of stiffness and torsional strength for a device to advance through the body vessel of a patient, while still allowing the distal portion to be bent when needed ([0036]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inner and outer conductor of the ablation catheter, as disclosed by Bonn, to include the teachings of Ormsby, as such a modification would provide for desirable levels of stiffness and torsional strength to advance the device through the body vessel of a patient.
Regarding claim 14, Bonn in view of Ladtkow and Ormsby disclose all of the limitations of claim 13, as described above. 
Bonn further discloses wherein the antenna is selected from the group consisting of a dipole, helical, slot, multiple slot, and a monopole-type antenna ([0046]; Figure 1—element 10; dipole construction).
Regarding claim 15, Bonn in view of Ladtkow and Ormsby disclose all of the limitations of claim 14, as described above. 
	Bonn further discloses wherein the antenna is an exposed portion of the inner conductor ([0047]; Figure 6, 7A, 7C, & 7E—element 122 & 64; radiating portion 120 includes radiating section 122 of inner conductor 64) extending beyond the outer conductor ([0046]; Figure 6—element 66b; distal portion of outer conductor 66b shown to end at sealing barrier 140, so that fluid does not contact both the inner and outer conductor thereby reducing the likelihood of an electrical short).
Regarding claim 27, Bonn in view of Ladtkow disclose all of the limitations of claim 26, as described above. 
Bonn does not disclose wherein the inner conductor comprises a braided center conductor and the outer conductor comprises a braided outer conductor.
Ormsby teaches an ablation system ([0029]); Figures 1 & 2) with a coaxial cable ([0036]; Figure 2—element 20), wherein the inner conductor comprises a braided center conductor ([0037]; Figure 2—element 50) and the outer conductor comprises a braided outer conductor ([0037]; Figure 2—element 52).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the inner and outer conductor of the ablation catheter, as disclosed by Bonn, to include the teachings of Ormsby, as described above, as both reference and the claimed invention are directed toward ablation catheters. As disclosed by Ormsby, braiding may be provided to attain desirable levels of stiffness and torsional strength for a device to advance through the body vessel of a patient, while still allowing the distal portion to be bent when needed ([0036]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inner and outer conductor of the ablation catheter, as disclosed by Bonn, to include the teachings of Ormsby, as such a modification would provide for desirable levels of stiffness and torsional strength to advance the device through the body vessel of a patient.
Claims 16 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Ladtkow and Rossetto et al. (US 20080294162 A1), hereinafter Rossetto.
Regarding claim 16, Bonn in view of Ladtkow disclose all of the limitations of claim 11, as described above. 
Bonn further discloses a cable which is adapted to couple to a connector of the microwave power source ([0039]; Figure 1—elements 60a & 40).
Bonn does not disclose a cable which is adapted to detachably couple to a connector of the microwave power source.
Rossetto teaches a microwave ablation device ([0022] & [0023]; Figure 1—element 100) comprising a cable ([0024] & [0030]; Figure 1—elements 104 & 105) which is adapted to detachably couple ([0030]) to a connector of the microwave power monitor ([0024] & [0030]; Figure 1—element 102 & “G”).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the connection to the microwave power source, as disclosed by Bonn, to include the teachings of Rossetto, as described above, as both references and the claimed invention are directed toward microwave ablation devices that are connected to a microwave power source. As disclosed by Rossetto, providing a cable which is detachably connected to the power source prevents the cable from exerting excessing force on the energy delivery device, and allows the cable assembly to be reusable or disposable ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Bonn, to include the teachings of Rossetto, as described above, as such a modification would prevent the cable from exerting excessive force on the energy delivery device and allow for the cable to be reusable or disposable.
Regarding claim 32, Bonn in view of Ladtkow disclose all of the limitations of claim 25, as described above. 
Bonn further discloses a cable extending from a proximal end of the catheter body ([0039]; Figure 1—element 60a), and the cable comprising a hub ([0042]; Figure 3—element 160) adapted to couple to a microwave power source ([0039] & [0042]; Figure 1 & 3—elements 40, 60a, & 160).
Bonn does not disclose the cable comprising a hub adapted to detachably couple to a microwave power source. 
Rossetto teaches a microwave ablation device ([0022] & [0023]; Figure 1—element 100) comprising a cable ([0024] & [0030]; Figure 1—elements 104 & 105) adapted to detachably couple ([0030]) to a microwave power source ([0024] & [0030]; Figure 1—element 102 & “G”).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the connection to the microwave power source, as disclosed by Bonn, to include the teachings of Rossetto, as described above, as both references and the claimed invention are directed toward microwave ablation devices that are connected to a microwave power source. As disclosed by Rossetto, providing a cable which is detachably connected to the power source prevents the cable from exerting excessing force on the energy delivery device, and allows the cable assembly to be reusable or disposable ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Bonn, to include the teachings of Rossetto, as described above, as such a modification would prevent the cable from exerting excessive force on the energy delivery device and allow for the cable to be reusable or disposable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Ladtkow and Cronin et al. (US 20080275436 A1), hereinafter Cronin.  
Regarding claim 20, Bonn in view of Ladtkow disclose all of the limitations of claim 11, as described above. 
Bonn does not explicitly disclose wherein the antenna is reflector-less such that microwave energy is radiated spherically uniformly from the antenna.
Cronin teaches a microwave ablation device ([0032]; Figure 1—element 102) wherein the antenna ([0034]; Figure 1—element 102) is reflector-less ([0034]) such that microwave energy is radiated spherically uniformly from the antenna ([0034]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn, to include the teachings of Cronin, as both references and the claimed invention are directed toward microwave ablation therapy. As disclosed by Cronin, the antenna operates as a dipole antenna such that the radiation pattern is spherical, which is beneficial for the treatment of certain tissues, such as malignant or tumorous tissue ([0034]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Bonn, to include the teachings of Cronin, as such a modification would be beneficial for the treatment of certain tissues, such as malignant tumorous tissue.
Claims 23, 33, 36, & 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Ladtkow and Brennan (US 20120172862 A1), hereinafter Brennan.
Regarding claim 23, Bonn in view of Ladtkow disclose all of the limitations of claim 11, as described above. 
Bonn further discloses wherein the liquid barrier ([0047], [0051], & [0053]; Figure 7A, 7C, & 7E—element 124b or distal end of fluid chamber 128) is spaced from the distal tip of the antenna ([0047] & [0053]; Figure 7A, 7C, & 7E—element 126).
Bonn does not disclose wherein the liquid barrier is spaced 3 - 9 mm from the distal tip [[end]] of the antenna.
Brennan teaches a cooled microwave ablation system ([0032] & [0033]; Figure 1—element 10) comprising a wherein the distal end of coolant chamber ([0076]; Figure 3—element 338) is spaced 3-9mm from the end of the antenna ([0066]; Figure 3—element “L3” & distal tip of antenna 12).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn to include the teachings of Brennan, as described above, as both references and the claimed invention are directed toward microwave ablation catheters. As disclosed by Brennan, the cooling ablation probe may enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient ([0009]), the tubular member can include flow restricting devices or other structures that may redirect fluid ([0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Bonn, to include the further teachings of Brennan, as such a modification would allow for specialized cooling of the ablation device to enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient. 
Regarding claim 33, Bonn in view of Ladtkow disclose all of the limitations of claim 25, as described above. 
Bonn does not disclose wherein the body has a shape and flexibility to be advanced through an endoscope during an endoscopic procedure.
Brennan teaches an ablation system ([0032] & [0087]; Figure 1—element 10), wherein the body ([0032] & [0087]; Figure 1—element 110) has a shape and flexibility to be advanced through an endoscope during an endoscopic procedure ([0087]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn, to include the teachings of Brennan, as both references and the claimed invention are directed toward microwave ablation catheters. As disclosed by Bonn, the antenna may be advanced into the patient laparoscopically or percutaneously to reach target tissue. As disclosed by Brennan, ablation devices with flexible fluid-cooled shafts can be used in a variety of procedures and operations, and are suitable for utilization with hand-assisted, endoscopic, and laparoscopic surgical procedures ([0087]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Bonn, to include the teachings of Brennan, as such a modification would allow the device to be used in other surgical applications, such as endoscopic and laparoscopic procedures.
Regarding claim 36, Bonn in view of Ladtkow disclose all of the limitations of claim 25, as described above. 
Bonn further discloses wherein the liquid barrier ([0047], [0051], & [0053]; Figure 7A, 7C, & 7E—element 124b or distal end of fluid chamber 128) is spaced from the distal tip of the antenna ([0047] & [0053]; Figure 7A, 7C, & 7E—element 126).
Bonn does not disclose wherein the liquid barrier is spaced 3 - 9 mm from the distal tip [[end]] of the antenna.
Brennan teaches a cooled microwave ablation system ([0032] & [0033]; Figure 1—element 10) comprising a wherein the distal end of coolant chamber ([0076]; Figure 3—element 338) is spaced 3-9mm from the end of the antenna ([0066]; Figure 3—element “L3” & distal tip of antenna 12).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn to include the teachings of Brennan, as described above, as both references and the claimed invention are directed toward microwave ablation catheters. As disclosed by Brennan, the cooling ablation probe may enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient ([0009]), the tubular member can include flow restricting devices or other structures that may redirect fluid ([0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Bonn, to include the further teachings of Brennan, as such a modification would allow for specialized cooling of the ablation device to enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient. 
Regarding claim 41, in view of the 112(d) rejection above, Bonn in view of Ladtkow disclose all of the limitations of claim 11, as described above. 
Bonn does not disclose wherein the antenna and liquid barrier are arranged such that a ratio of total surface area of the antenna encapsulated to total surface area of the antenna is from 0.125 to 1.
	Brennan teaches a cooled microwave ablation probe, wherein a ratio of total surface area of the antenna encapsulated ([0060 & [0066]; wherein the antenna is encapsulated in cooling chamber 383 at “L2”) to a total surface area of the antenna ([0060] & [0066]; Figure 3—element 12 having a length “L2” & “L3”) is from 0.125 to 1 ([0066]; Figure 3—elements “L2” & “L3”; wherein “L2” can have a length of 0.05 inches to 0.5 inches and “L3” can have a length of 0.05 inches to 0.5 inches; therefore it is the examiners position that the ratio could be selected to be from 0.125 to 1).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn to include the teachings of Brennan, as described above, as both references and the claimed invention are directed toward microwave ablation catheters. As disclosed by Brennan, the cooling ablation probe may enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient ([0009]), the fluid cooled shaft is configured to contain a length of the cable assembly therein and adapted to remove heat along the length of the cable assembly ([0011]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Bonn, to include the further teachings of Brennan, as such a modification would allow for specialized cooling of the ablation device to enhance the overall heating pattern of the antenna, prevent damage to the antenna, and allow for heat to be removed from the portion of the cable assembly within the fluid cooled shaft.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Ladtkow and Qian et al. (WO 2016197206 A1), hereinafter Qian. 
Regarding claim 24, Bonn discloses all of the limitations of claim 11, as described above. 
Bonn does not disclose wherein the power supply is configured to supply microwave energy for 2-15 minutes, at a frequency between 2.0 and 2.5 GHz
Qian teaches wherein the power supply is configured to supply microwave energy for 2-15 minutes ([Page 4, lines 15-20]), at a frequency between 2.0 and 2.5 GHz ([Page 4, lines 3-8]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn, to include the teachings of Qian, as described above, as both references and the claimed invention are directed toward microwave ablation devices. As disclosed by Qian, the microwave energy source may operate at 2.45GHz, with the power sufficient to produce circumferential ablation to a target location ([Page 4, lines 3-8]), the power output is chosen to provide enough microwave energy to ablate tissue while being low enough to avoid injury ([Page 15, lines 22-26]), preferably the microwave energy is transferred for 3 minutes ([Page 4, lines 15-20] & [Page 16, lines 27-30]) during which microwaves radiate from the antenna and can denervate renal nerves without significant injury ([Page 17, lines 9-11]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Bonn, to include the teachings of Qian, as such a modification would provide power sufficient to produce circumferential ablation to a target locations, while being low enough to avoid injury. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Ladtkow and Rudie (US 20140081254 A1), hereinafter Rudie. 
Regarding claim 30, Bonn in view of Ladtkow disclose all of the limitations of claim 25, as described above. 
Bonn does not disclose wherein the antenna is reflector-less such that microwave energy is radiated omnidirectionally from antenna.
Rudie teaches a microwave ablation catheter ([0082]; Figure 1A—element 10) wherein the antenna ([0082]; Figure 1D—element 46) is reflector-less such that microwave energy is radiated omnidirectionally from antenna ([Abstract] & [0114]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Bonn, to include the teachings of Rudie, as described above, as both references and the claimed invention are directed toward microwave ablation devices. As disclosed by Rudie, the omnidirectional radiation of microwave energy allows for the treatment of the tissue immediately surrounding the microwave antenna ([0114]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Bonn, to include the teachings of Rudie, as described above, as such a modification would allow for the treatment of the tissue immediately surrounding the microwave antenna. 
Conclusion
Accordingly, claims 11-16, 20, 22-27, 29-30, 32-33, 35-36, & 40-41 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794